ALLOWABILITY NOTICE

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 was filed before the mailing date of this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 7 remains interpreted under as set forth in the previous Office action. Claim 10 is also now interpreted under 35 U.S.C. 112(f) for the same reasons as claim 7.

Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Justin K. Murray on 04/20/2022.
The application has been amended as follows:
Claims 10-13 have been amended as follows:
--10. (Currently amended) A method for the construction of the heat exchanger assembly according to Claim 1, the method comprising the following steps: 
manufacturing the first heat exchanger cold box, the second heat exchanger cold box and the subcooler cold box in a workshop, and transporting [[same]] said cold boxes to a site,
connecting the first group of heat exchange fluid pipelines and the third group of heat exchange fluid pipelines at the site via first connection components, 
installing a first sealing panel and a third sealing panel on the first opening and the third opening, respectively, and 
encapsulating all of the first group of heat exchange fluid pipelines, [[and]] the third group of heat exchange fluid pipelines, and the first connection components in the first thermally isolating casing; 
connecting the second group of heat exchange fluid pipelines and the fourth group of heat exchange fluid pipelines via second connection components, 
installing a second sealing panel and a fourth sealing panel on the second opening and the fourth opening, respectively, and 
encapsulating all of the second group of heat exchange fluid pipelines, [[and]] the fourth group of heat exchange fluid pipelines, and the second connection components in the second thermally isolating casing.--
--11. (Currently amended) The method according to Claim 10, wherein the thermally isolating casings are connected to the sealing panels by welding.--
--12. (Currently amended) The method according to Claim 10, further comprising connecting the first group of heat exchange fluid pipelines and the third group of heat exchange fluid pipelines without using a crane.--
--13. (Currently amended) The method according to Claim 10, wherein the third group of heat exchange fluid pipelines and the first group of heat exchange fluid pipelines are welded together at the site, wherein the fourth group of heat exchange fluid pipelines and the second group of heat exchange fluid pipelines are welded together at the site.--

Allowable Subject Matter
By the Examiner's Amendment set forth above, claims 1-5, 7-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim (claim 1), and specifically does not show wherein "a first group of the heat exchange fluid pipelines extending through the first opening… a second group of the heat exchange fluid pipelines extending through the second opening… a third and fourth groups of the heat exchange fluid pipelines extending through the third and fourth openings respectively… the first and third group of pipelines encapsulated in a first thermally isolating casing… and the second and fourth group of pipelines encapsulated in a second thermally isolating casing". The closest prior art of record is Agrawal as modified in the manner set forth in the previous action. However as persuasively argued by applicant, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763